              Case 3:17-cv-05289-JLR Document 86 Filed 08/05/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         TATYANA I. MASON,                            CASE NO. C17-5289JLR

11                              Plaintiff,              ORDER
                  v.
12
           JOHN A. MASON,
13
                                Defendant.
14

15         On July 6. 2021, the court referred pro se Plaintiff Tatyana I. Mason’s motion to

16   appoint counsel to the pro bono Screening Committee. (See 7/6/21 Order (Dkt. # 80);

17   Mot. (Dkt. # 79).) The court had ordered the Screening Committee to review the case

18   and make a recommendation to the court in accord with the pro bono plan and the rules

19   of the pro bono panel on or before August 6, 2021. (7/6/21 Order at 3.) The Screening

20   Committee has requested a 30-day extension for this review. Ms. Mason has also

21   requested a seven-day extension to file a reply to Defendant John A. Mason’s response to

22   her motion to appoint counsel. (Mot. for Extension (Dkt. # 85).)


     ORDER - 1
              Case 3:17-cv-05289-JLR Document 86 Filed 08/05/21 Page 2 of 2




 1         The court GRANTS the Screening Committee’s requested extension and

 2   ORDERS that it complete the aforementioned review and recommendation on or before

 3   Tuesday, September 7, 2021. The court also GRANTS Ms. Mason’s request for an

 4   extension to file a reply (Dkt. # 85) and ORDERS her to file a reply on or before Friday,

 5   August 13, 2021. The Clerk shall RENOTE Ms. Mason’s motion to appoint counsel

 6   (Dkt. # 79) for September 7, 2021, pending the Screening Committee’s recommendation

 7   as to whether the court should appoint counsel.

 8         Dated this 5th day of August, 2021.

 9

10                                                     A
                                                       JAMES L. ROBART
11
                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
